Exhibit SEPARATION AGREEMENT AND RELEASE This Separation Agreement and Release (this “Agreement”) is entered into as of the 15th day of August 2008, between Ted Parsons (“Parsons”) and Xfone USA, Inc. (the “Company”). RECITALS A.Parsons was employed by the Company as Executive Vice President and Chief Marketing Officer pursuant to an Employment Agreement dated March 10, 2005 (the “Employment Agreement”) which expired on March 10, 2008 and Parsons was notified in writing on March 11, 2008 that the Company was not renewing the Employment Agreement and Parsons’ employment with the Company ended at the close of business on March 11, 2008 (the “Employment Expiration Date”). B.Parsons and the Company wish to compromise and settle all claims and issues arising from or related to Parsons’ employment with the Company, on the terms and conditions expressed in this Agreement. NOW, THEREFORE, based upon the foregoing recitals, in consideration of the mutual terms, covenants and conditions hereinafter set forth, and other good and valuable consideration, the receipt and sufficiency of which are acknowledged by each party, Parsons and the Company agree as follows: Section 1 Payments to Parsons 1.1In full settlement of any and all claims by Parsons against the Company, the Company shall cause to be paid to Parsons the following: (i)Cash Payments.$115,340.00 payable in twenty four (24) bi-monthly payments of $4805.84 on the 15th and the last day of each month or on the next business day if a payment date falls on either a weekend or holiday beginning following the date that this Agreement is no longer revocable as provided in Section 19 hereof.The Company agrees to direct deposit these payments to a bank account specified by Parsons in writing to the Company. (ii)New Warrants.150,000 non-tradable warrants (“New Warrants”) to purchase restricted common stock of Xfone, Inc. (“Xfone Common Stock”) which warrants shall be issued upon and subject to the approval of the American Stock Exchange, the Tel-Aviv Stock Exchange and/or any other applicable exchange or market where the Xfone Common Stock is traded (jointly or severally the “Exchange”).Parsons acknowledges that the foregoing Exchange approval may be conditional upon the approval of the issuance of the New Warrants by the shareholders of Xfone, Inc., and that Xfone, Inc. shall seek such shareholder approval, if so required by the Exchange, at its 2008 annual meeting of shareholders.The New Warrants shall provide for a five (5) year term from the date of issuance and be convertible on a one-to-one basis into restricted Xfone Common Stock with a strike price of $3.63 per share.For a period of five (5) years after the date hereof,whenever Xfone, Inc. (“Xfone”) proposes to file a registration statement under the Securities Act of 1933, as amended, pertaining to the sale by Xfone of common stock or securities convertible into common stock in an underwritten offering, and the registration form to be used may be used for the registration of the shares underlying the New Warrants granted to Parsons under this Section 1.1(ii) (in this Section 1.1(ii) a "Piggyback Registration"), Xfone will give prompt written notice to Parsons of its intention to effect such a registration and will include in such registration the shares underlying Parsons’ New Warrants issued under this Section 1.1(ii) unless Parsons objects to inclusion of such shares by a written notice to Xfone within two (2) business days after the receipt of Xfone’s notice to Parsons.If a Piggyback Registration is an underwritten primary registration on behalf of Xfone, and the managing underwriters advise Xfone in writing that in their opinion the number of securities requested to be included in such registration exceeds the number which can be sold in such offering, Xfone will include in such registration (i) first, the securities Xfone proposes to sell, and (ii) second, the shares underlying New Warrants of Parsons requested to be included in such registration and securities held by other persons having piggyback registration rights, if any, pro rata among the holders of such securities on the basis of the number of shares of registerable securities held by such holders.Xfone will pay the Registration Expenses with respect to all Piggyback Registrations.The term "Registration Expenses" means expenses incident to registration and filing fees, fees and expenses of compliance with securities or blue sky laws, printing expenses, messenger and delivery expenses and fees and disbursements of counsel for Xfone and all independent certified public accountants, and other persons retained by Xfone.Parsons shall pay, with respect to the underlying shares registered and proposed to be resold by him, all applicable underwriting or brokerage fees, as well as the fees and disbursements of any counsel employed by him in connection with such registration statement.Parsons shall cooperate with Xfone with respect to the preparation and filing of the registration statement, and shall complete and execute any required questionnaire. -1- Parsons acknowledges and agrees that his 250,000 unvested options for Xfone Common Stock which were granted pursuant to Section 3.3 of the Employment Agreement were terminated on March 11, 2008, and that the remaining 50,000 vested options terminated on June11, 2008 and he does not hold and is not due any other options under the Employment Agreement or otherwise. (iii)WS Telecom Merger Warrants.Parsons and the Company agree that Parsons was issued 39,198 warrants for restricted Xfone Common Stock with a strike price of $3.63 and a term of 5 years from the date of issue on March 10, 2005 (the “WS Telecom Merger Xfone Warrants”) in connection with the consummation of the merger of WS Telecom, Inc. with and into Xfone USA, Inc. on March 10, 2005 pursuant to the Agreement and Plan of Merger dated May 28, 2004 (the “WS Telecom Merger Agreement”). Parsons and the Company agree that pursuant to Xfone’s Registration Statement on Form SB-2 (File No. 333-139024) which was declared effective by the U.S. Securities and Exchange Commission (the “SEC”) on December 12, 2006, that 39,198 shares of Xfone Common Stock which may be issued in the event of exercise of the WS Telecom Merger Xfone Warrants were registered. Within fourteen (14) business days of receipt by Xfone’s transfer agent (the “Transfer Agent”) of the original warrant certificate(s) evidencing the 39,elecom Merger Xfone Warrants the Company shall cause the Transfer Agent to issue a replacement warrant certificate for 39,198 Xfone warrants exercisable on a one for one basis into unrestricted Xfone Common Stock with an expiration date of March 10, 2010 and a strike price of $3.63 per share. (iv)Acquisition Bonus Warrants.Pursuant to Section 3.4 of the Employment Agreement,
